113 U.S. 215 (1885)
CAILLOT & Another
v.
DEETKEN.
Supreme Court of United States.
Submitted January 12, 1885.
Decided January 26, 1885.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CALIFORNIA.
*216 Mr. J.J. Scrivner for plaintiffs in error.
Mr. John A. Wright, Mr. John F. Hanna and Mr. James M. Johnston for defendant in error.
MR. JUSTICE MILLER delivered the opinion of the court.
It has been repeatedly decided by this court that where no return has been made to a writ of error by filing the transcript of the record here, either before or during the term of the court next succeeding the filing of the writ in the Circuit Court, this court has acquired no jurisdiction of the case, and the writ having then expired, can acquire none under that writ, and it must, therefore, be dismissed. Villabolos v. United States, 6 How. 81; Castro v. United States, 3 Wall. 46; Mussina v. Cavasos, 6 Wall. 355, 358; Murdock v. Memphis, 20 Wall. 590, 624.
In the case before us the writ of error was filed in the Circuit Court in which the record was March 16, 1882, and the transcript that was returned with it was filed in this court November 28, 1884. Two full terms of the court had passed, therefore, between the filing of the writ of error in the Circuit Court and its return with the transcript into this court.
It must, therefore, be
Dismissed for want of jurisdiction.